Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on April 27, 2022.
Claim 6 is canceled.
Claim 21 is added.
Claims 1-2, 4-5, 7, 10-12, 14-16, and 18-20 are amended.
Claims 1-5 and 7-21 are being examined in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nathaniel M. Olney et al. (US Patent No. 3,630,428, herein, Olney) in view of F. Polzer et al. (US Patent No. 2,251,833, herein, Polzer).
Regarding claim 11, Olney discloses a stapling device (11) having a width running a length from a first end of the stapling device to an opposite second end of the stapling device (Fig. 1), the stapling device comprising: 
a base (12) running the length of the stapling device and comprising a stapling plane (aligned with 33) offset from the first end of the stapling device in a direction toward the second end of the stapling device (Fig. 3), the stapling plane arranged orthogonal to the width of the stapling device and defining a path (within 32) that staples follow when ejected from the stapling device (Col. 3, lns 66-69); 
a carrier frame (37) disposed within and fixedly attached to a portion of the base, the carrier frame pivotally supporting a staple carrier (32) (Col. 3, lns 27-28), the staple carrier comprising a staple ejection area (33) disposed in the stapling plane (Fig. 3); 
a handle (38) pivotally attached to the carrier frame and pivotally, wherein the handle and the staple carrier pivotally move between an unactuated and an actuated state relative to the base; and 
a strike plate (24 – Figs. 5 and 6) attached to the base at the first end of the stapling device, the strike plate comprising: 
a first staple forming recess (28) disposed in a body of the strike plate and arranged in a first forming plane parallel to the stapling plane (Fig. 5); and 
a second staple forming recess (29) disposed in the body of the strike plate and arranged in a second forming plane parallel to and offset a distance from the first forming plane (Fig.6); 
wherein the strike plate is rotatbly moveable between a first staple forming position and a second staple forming position, wherein, in the first staple forming position, the first staple forming recess is disposed in the stapling plane and the second staple forming recess is disposed outside of the stapling plane, wherein, in the second staple forming position, the second staple forming recess is disposed in the stapling plane and the first staple forming recess is disposed outside of the stapling plane (Col. 3, lns 9-14, Figs. 5-6).
Olney does not expressly disclose that the strike plate is slidably moveable along a linear path between a first staple forming position and a second staple forming position, and  in the first staple forming position, a front surface of the strike plate is arranged coplanar with a front surface of the base at the first end of the stapling device, and wherein, in the second staple forming position, the front surface of the strike plate is arranged offset from the front surface of the base extending past the first end of the stapling device.
Polzer teaches that a strike plate (87 – Figs. 1 and 9) is slidably moveable along a linear path between a first staple forming position and a second staple forming position (See dotted lines in Fig. 9) (Pg 4, Col. 2, lns 50-52), and  wherein, in the first staple forming position, a front surface of the strike plate is arranged coplanar with a front surface of the base at the first end of the stapling device, and wherein, in the second staple forming position, the front surface of the strike plate is arranged offset from the front surface of the base extending past the first end of the stapling device (See dotted lines in Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the strike plate of the stapling device as disclosed by Olney so that it is slidably moveable along a linear path between a first staple forming position and a second staple forming position, and (See dotted lines in Fig. 9) as taught by Polzer in order to provide a stapling device having a more compact width, allowing it to fit in smaller spaces.

Allowable Subject Matter
Claims 1-5, 7-10, and 12-21 are allowed.

Response to Arguments
Applicant’s arguments, see Pages 10-20, filed April 27, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied reference. Examiner interprets the first and second staple forming positions recited in the newly amended limitations of claim 11 to be clearly shown by the two different positions (Shown with dotted lines) in Polzer Fig. 9. Therefore, the rejection of claim 11 is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





May 7, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731